                 Case 2:19-cv-00369-BJR Document 13 Filed 02/12/21 Page 1 of 3




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8    UNITED STATES OF AMERICA and
      STATE OF WASHINGTON, ex rel. DEBRA                   Case No. 2:19-cv-369-BJR
 9    INGERSOL, and DEBRA INGERSOL,
      individually,                                        ORDER UNSEALING CASE FILE AND
10                                                         DIRECTING SERVICE
                                     Plaintiffs,
11            v.
12
      WESTERN WASHINGTON MEDICAL
13    GROUP, INC., P.S.,
                         Defendant.
14

15
            The United States and the State of Washington (collectively, the “Governmental
16
     Entities”) have notified the Court that they decline at this time to intervene in this qui tam action,
17
     pursuant to the federal False Claims Act, 31 U.S.C. § 3730(b)(4)(B), and the Washington
18
     Medicaid Fraud False Claims Act, RCW 74.66.050. Dkt. No. 12. Having reviewed the
19

20   Governmental Entities’ Notice of Election to Decline to Intervene, their proposed order, and the

21   balance of the record in this case, the Court hereby ORDERS as follows:
22          1.       The Complaint, this Order, the Governmental Entities’ Notice of Election to
23
     Decline to Intervene, and all other papers on file in this action shall be unsealed.
24
            2.       Relator shall serve on Defendant a copy of the Complaint, this Order, and the
25
     Governmental Entities’ Notice of Election to Decline to Intervene.
26


     ORDER - 1
                 Case 2:19-cv-00369-BJR Document 13 Filed 02/12/21 Page 2 of 3




 1          3.       The federal False Claims Act and the Washington Medicaid Fraud False Claims

 2   Act provide that the Governmental Entities shall, at their request, be served with copies of all
 3   pleadings filed in the action and be supplied at their expense with copies of all deposition
 4
     transcripts. 31 U.S.C. § 3730(c)(3), RCW 74.66.060(3). The Governmental Entities have
 5
     included such a request in their Notice of Election to Decline to Intervene. Therefore, the parties
 6
     shall serve all pleadings filed in this action (including but not limited to motions and any notices
 7

 8   of appeal) on the Governmental Entities. The Governmental Entities shall also be entitled, at

 9   their expense, to order any deposition transcripts in this case.

10          4.       All orders by the Court in this matter shall be sent to the Governmental Entities’
11   counsel of record.
12
            5.       Counsel for the State of Washington have not yet entered an appearance in this
13
     case in a manner that is consistent with Local Civil Rule 83.2(a). As a result, there is no counsel
14
     of record for the State currently listed in the Court’s docket for this case. However, Assistant
15

16   Attorney General Carrie L. Bashaw and Assistant Attorney General Katrina A. King have signed

17   other pleadings on behalf of the State in this matter. See Dkt. Nos. 3 and 6 (AAG Bashaw), Dkt.

18   Nos. 10 and 12 (AAG King). To ensure that the State has notice of this Order, the clerk is
19
     directed to send a copy of this Order to Assistant Attorney General Carrie L. Bashaw and
20
     Assistant Attorney General Katrina A. King. Counsel for the State should promptly enter an
21
     appearance in this matter consistent with Local Civil Rule 83.2(a).
22
            6.       The Governmental Entities have requested that the Court provide them with
23

24   notice and an opportunity to be heard before ruling on any request to dismiss this case, approve a

25   settlement, or otherwise discontinue this action. Dkt. No. 12 at 2. As provided above, the
26   Governmental Entities will be served with all pleadings filed by the parties and will be sent all


     ORDER - 2
               Case 2:19-cv-00369-BJR Document 13 Filed 02/12/21 Page 3 of 3




 1   orders of the Court, which should ensure that the Governmental Entities have notice and the

 2   opportunity to be heard before the Court enters any order of dismissal or approves any settlement
 3   in this matter.
 4
             DATED this 12th day of February, 2021.
 5

 6                                                       A
 7                                                       Barbara Jacobs Rothstein
                                                         U.S. District Court Judge
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER - 3
